Citation Nr: 1456184	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck disability to include mild upper thoracic strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran's military service included periods of active duty from February 2003 to April 2004, and from September 2006 to July 2007, as well as various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which denied the claim on appeal.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.
 

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a neck disability that is etiologically related to a disease, injury, or event which occurred in service or the reserves.


CONCLUSION OF LAW

Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a VCAA letter dated November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letters informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-21.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination for her claimed neck condition in December 2012.  The examiner took into account the Veteran's reported history, her current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

A "Veteran"" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefore under conditions other than dishonorable."  38 U.S.C.A. § 101(2) ; 38 C.F.R. § 3.1(d).  An individual seeking VA disability compensation based on active duty for training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training in order to achieve Veteran status and be entitled to VA disability compensation.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010). 

Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA or INACDUTRA is on the claimant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  Here, the Veteran served on several periods of active duty; however, the disability that is the subject of this decision is claimed as being due to injury sustained on ACDUTRA.  As noted, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  However, these provisions only apply to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In this case, there is evidence that the Veteran suffered a neck injury during ACDUTRA in February 2002, and evidence that she currently suffers from a neck condition.  However, the evidence does not establish the requisite causal relationship, that the Veteran's current neck condition resulted from or was aggravated by the February 2002 injury, or active duty service otherwise.

A Statement of Medical Examination and Duty Status dated February 24, 2002 reflects that the Veteran suffered an injury incurred in the line of duty during ACDUTRA, specifically, she felt "pain and pull during sit ups causing exercise to stop."  The summary of details stated that the Veteran reported to the medics with the complaint of pain to her neck during the sit up event of the Army Physical Fitness Test (APFT) and was transported to an emergency room where she was treated and released with limitations for one week.  The record further reflects that the Veteran signed a sworn statement on February 24, 2002 confirming that she suffered this injury in the PT field during the sit up portion of the PT test.  A doctor's note dated February 24, 2002 noted that the Veteran suffered cervical neck pain, from her neck to the middle of her back on the right side.  

After the 2002 injury, the Veteran was found fit for active duty and served in active duty from February 2003 to April 2004 and September 2006 to July 2007.  In August 2006, several years after the 2002 injury, a VA treatment record noted the Veteran's neck and spine as normal.  In April 2009, again years later, a VA treatment record noted that the Veteran described her 2002 neck injury and stated that she "thinks it was a strain."  She stated that it has bothered her off and on, lately it is getting worse.  VA treatment records dated 2009 and 2010 reflected that the Veteran reported neck pain and was prescribed medication for such.  

The Veteran appeared for a VA examination in December 2012.  The examiner diagnosed the Veteran with a neck condition (cervical spine) with upper thoracic strain.  The examiner cited the Veteran's history of neck pain dating from the 2002 injury.  The Veteran reported that the pain from that injury decreased but never subsided.  She further reported that she experienced pain during the periods of active duty she served after the 2002 injury, but she did not see a physician for the pain and as such there are no objective reports.  The Veteran was deployed to Iraq during the later period of active duty where she was a driver of a heavy equipment transport vehicle.  The Veteran reported to the examiner that driving the vehicle caused her neck pain; however, she did not see a physician during her deployment.

The Veteran reported current neck pain which radiates down the midline of her back.  The Veteran reported flare ups of pain precipitated by riding in a car or vehicle.  The examiner conducted range of motion measurements and found that the Veteran's range of motion in her neck and cervical spine was not normal.  The examiner noted less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.

The examiner opined that it is unlikely that the Veteran's complaint of a neck and cervical spine condition was incurred in or caused by service, to include the February 2002 injury which occurred during physical training.  The examiner noted that the Veteran was treated and released with only one week limitation of activity; as such, the examiner found that it was at least as likely as not that the 2002 injury was not a major injury.

The examiner also noted the Veteran's radiology reports, dated January 2008, April 2009, and December 2012, which found no abnormalities in the cervical spine except for multiple surgical clips in the lower neck, which were related to past treatment for thyroid cancer in service.  In September 2007, the Veteran endured a thyroidectomy and neck dissection, and she is service connected for such.  The record supports and the 2012 VA examiner confirmed that the surgical clips are from the Veteran's service connected thyroidectomy.

The examiner noted that while the Veteran suffers from neck and cervical spine symptoms, including limited range of motion, between the 2002 injury and the 2012 examination, the record does not support a continuity of symptomatology.  The examiner highlighted a May 2008 general compensation and pension examination of record in which the Veteran denied suffering from a cervical spine condition but reported pain in the midline of the upper thoracic spine.  The May 2008 examination revealed normal range of motion in the cervical spine, without appreciable tenderness.

The 2012 examiner also opined that it is unlikely that the Veteran's current cervical spine condition is proximately due to or the result of the multiple surgical clips in her lower neck from the service-connected thyroidectomy.  The examiner reasoned that the Veteran cited that her current pain is in the upper posterior midline of the neck, while the surgical clips are in the line of the incision of the anterior neck.  Also, the Veteran reported no limitation of motion or neck pain in the May 2008 examination, several months after the surgery. 

The Board weighs the 2012 VA examiner's report more heavily than the Veteran's lay statements that her current neck condition is etiologically related to her 2002 injury and/or active duty, specifically her driving a heavy equipment transport vehicle in the periods of active duty service after 2002.  The Veteran can attest to factual matters of which she has first-hand knowledge, such as suffering neck pain, and her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Critically, however, the Veteran is not necessarily competent to attribute her symptoms to her time in the reserves and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Although the Board has certainly considered the Veteran's contentions, the Board ultimately is constrained to afford them little weight.  The December 2012 VA examiner took into account the Veteran's reported history, her current symptoms, review of the available private and VA treatment records, radiology reports, and the May 2008 examination.  The examiner provided a rationale that is supported by the evidence of record and, as such, the Board affords it greater probative weight.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a neck disability.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a neck disability, to include mild upper thoracic strain, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


